***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    JOHN DOE #2 ET AL. v. ROBERT RACKLIFFE
                  (SC 20420)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.*

                                   Syllabus

The seven plaintiffs filed six separate actions in 2014 or 2015, seeking to
   recover damages from the defendant pediatrician for personal injuries
   they sustained as a result of the defendant’s alleged sexual abuse when
   they were his minor patients in the 1970s and 1980s. The plaintiffs
   alleged that the defendant’s practice of digitally penetrating their anuses
   during their annual physical examinations constituted both intentional
   sexual assault and medical negligence, and certain plaintiffs also alleged
   intentional and negligent infliction of emotional distress. The defendant
   moved for summary judgment as to the counts of the complaints sound-
   ing in negligence on the ground that those claims were barred by the
   two to three year limitation period contained in the statute (§ 52-584)
   pertaining to negligence and malpractice actions. The trial court granted
   the defendant’s motions for summary judgment as to the negligence
   counts, concluding that, because they alleged causes of action arising
   out of medical conduct, § 52-584 applied rather than the extended statute
   of limitations (§ 52-577d) applicable to actions for damages to minors
   caused by sexual assault, abuse or exploitation, which permits such
   actions to be brought within thirty years from the date the person attains
   the age of twenty-one. After withdrawing the remaining counts alleging
   sexual assault and intentional infliction of emotional distress, the plain-
   tiffs appealed. Held that the extended limitation period set forth in § 52-
   577d did not apply to the plaintiffs’ claims for injuries arising from
   medical negligence and negligent infliction of emotional distress, unac-
   companied by an originating act of intentional misconduct, and, there-
   fore, the plaintiffs’ negligence claims were governed by the limitation
   period set forth in § 52-584; in light of the language and legislative history
   of § 52-577d, this court concluded that the limitation period set forth in
   § 52-577d, which was part of a legislative initiative to address the rights
   of crime victims, does not apply to negligence claims that do not arise
   out of harm caused by the intentional sexual abuse, exploitation, or
   assault of a minor.
      Argued February 20—officially released December 15, 2020**

                             Procedural History

   Six actions to recover damages for, inter alia, the
defendant’s alleged sexual assault of the minor plain-
tiffs, and for other relief, brought to the Superior Court
in the judicial district of Hartford and transferred to
the Superior Court in the judicial district of New Britain,
where the court, Young, J., granted in part the defen-
dant’s motion for summary judgment as to the named
plaintiff; thereafter, the court, Young, J., granted the
plaintiffs’ motions to substitute William J. Forbes, exec-
utor of the estate of Robert Rackliffe, as the defendant;
subsequently, the court, Young, J., granted the substi-
tute defendant’s motions for summary judgment as to
certain counts of the complaints, and the plaintiffs with-
drew the remaining counts of the complaints; there-
after, the court, Morgan, J., granted the plaintiffs’
motions to consolidate the cases, and the court, Young,
J., rendered judgments for the substitute defendant,
from which the plaintiffs appealed. Affirmed.
  A. Ryan McGuigan, with whom were Thomas A.
Plotkin and, on the brief, Joseph B. Burns and Nathan
C. Favreau, for the appellants (plaintiffs).
  Logan A. Carducci, with whom were Laura Pascale
Zaino, William J. Sweeney, Jr., and, on the brief, Rich-
ard C. Tynan, for the appellee (substitute defendant).
                          Opinion

   ECKER, J. The sole issue in this appeal1 is whether
the extended statute of limitations in General Statutes
§ 52-577d2 applies to negligence claims for personal
injuries brought against the alleged perpetrator of a
sexual assault. The seven plaintiffs3 in these six consoli-
dated cases appeal from the decision of the trial court
rendering summary judgment in favor of the defendant,
William J. Forbes, as executor of the estate of Robert
Rackliffe,4 on the ground that the plaintiffs’ negligence
claims were time barred. The plaintiffs, each of whom
were minors at the time of the alleged assaults, contend
that the trial court improperly applied the general negli-
gence statute of limitations in General Statutes § 52-
584 to their claims alleging medical negligence and neg-
ligent infliction of emotional distress instead of the
extended limitation period set forth in § 52-577d. We
disagree and, accordingly, affirm the judgments of the
trial court.
   The record reveals the following pertinent facts and
procedural history. The plaintiffs were minor patients
of Rackliffe, a pediatrician practicing in New Britain,
from the early 1970s to the 1980s. The plaintiffs allege
that, during their annual physical examinations, Rack-
liffe digitally penetrated each plaintiff’s anus. Several
of the male plaintiffs additionally allege that Rackliffe
fondled their genitals. Each plaintiff claims that he or
she has suffered physical and emotional injuries as a
result of Rackliffe’s actions.
   All seven plaintiffs allege that Rackliffe’s conduct
constituted both intentional sexual assault and medical
negligence. In the medical negligence counts, the plain-
tiffs each allege that Rackliffe knew or, in the exercise
of reasonable care, should have known that his actions
violated the standard of care applicable to a pediatri-
cian. Attached to each complaint were a certificate of
good faith and an accompanying opinion letter of a
similar health care provider pursuant to General Stat-
utes § 52-190a (a). Several plaintiffs also included
claims alleging intentional infliction of emotional dis-
tress and negligent infliction of emotional distress.5 In
all six actions, the defendant sought summary judgment
as to the counts sounding in negligence.6
   The defendant argued in his motions for summary
judgment that the counts sounding in negligence were
time barred by § 52-584 because the actions were com-
menced more than three years after the alleged injuri-
ous acts occurred. In three separate memoranda of deci-
sion, the trial court granted summary judgment as to all
of the negligence counts.7 The court reasoned that those
counts alleged a cause of action arising out of medical
conduct, not sexual assault, abuse or exploitation, as
required by § 52-577d. The court rejected the plaintiffs’
reliance on this court’s decision in Doe v. Boy Scouts
of America Corp., 323 Conn. 303, 147 A.3d 104 (2016),
as well as certain decisions of the Superior Court, hold-
ing that § 52-577d applies to claims that third parties
negligently failed to take precautions to protect children
from sexual abuse, exploitation or assault perpetrated
by an intentional wrongdoer. The court distinguished
those cases on the ground that, unlike the negligence
claims in the present case, the claims of negligence in
the third-party negligence cases arose out of injuries
caused by acts of intentional sexual misconduct.
  After the trial court granted partial summary judg-
ment in all six actions, the plaintiffs withdrew the
counts alleging sexual assault and intentional infliction
of emotional distress. The trial court subsequently
granted the plaintiffs’ motions to consolidate the cases
for purposes of appeal. This appeal followed.
   The question whether § 52-577d applies to claims
sounding in negligence brought against an alleged per-
petrator of child sexual assault presents a question of
statutory interpretation subject to plenary review. See,
e.g., Commissioner of Emergency Services & Public
Protection v. Freedom of Information Commission,
330 Conn. 372, 382, 194 A.3d 759 (2018); Barrett v.
Montesano, 269 Conn. 787, 792, 849 A.2d 839 (2004).
In construing the relevant statutes, ‘‘[o]ur fundamental
objective is to ascertain and give effect to the apparent
intent of the legislature.’’ (Internal quotation marks
omitted.) Testa v. Geressy, 286 Conn. 291, 308, 943 A.2d
1075 (2008).
    We begin, of course, with the text of the statutes in
light of the relevant statutory framework. See General
Statues § 1-2z. If the text and pertinent statutory context
lead to a clear and unambiguous meaning, then our
interpretive task is finished. See General Statues § 1-2z
(‘‘[i]f, after examining such text and considering [its]
relationship [to the broader statutory scheme of which
it is a part] the meaning of such text is plain and unam-
biguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered’’). ‘‘The test to determine
ambiguity is whether the statute, when read in context,
is susceptible to more than one reasonable interpreta-
tion.’’ (Internal quotation marks omitted.) Tarnowsky
v. Socci, 271 Conn. 284, 287 n.3, 856 A.2d 408 (2004).
   A review of the relevant statutes of limitations, and
the way those statutes interrelate, supplies useful back-
ground. General Statutes § 52-577, sometimes referred
to as our ‘‘general tort statute of limitations,’’8 provides:
‘‘No action founded upon a tort shall be brought but
within three years from the date of the act or omission
complained of.’’ Section 52-584, which governs negli-
gence claims in particular, provides in relevant part:
‘‘No action to recover damages for injury to the person
. . . caused by negligence . . . or by malpractice of a
physician . . . shall be brought but within two years
from the date when the injury is first sustained or dis-
covered or in the exercise of reasonable care should
have been discovered, and except that no such action
may be brought more than three years from the date
of the act or omission complained of . . . .’’
   These two statutes together establish the basic
scheme applicable to the vast majority of tort cases in
Connecticut. The three year limitation period in § 52-
577 applies to all tort actions except (1) negligence
claims, which are governed by § 52-584, and (2) tort
claims governed by a specialized statute of limitations.9
See Doe v. Boy Scouts of America Corp., supra, 323
Conn. 333 n.20 (‘‘[t]his court previously has held that
‘[t]he [three year] limitation of § 52-577 is applicable to
all actions founded upon a tort which do not fall within
those causes of action carved out of § 52-577 and enu-
merated in § 52-584 or another section’ ’’). Put simply,
the general rule in Connecticut is that intentional torts,
unless subject to a specialized statute of limitations,
are governed by the three year statute of limitations in
§ 52-577; see, e.g., Watts v. Chittenden, 301 Conn. 575,
582–83, 22 A.3d 1214 (2011); whereas torts based in
negligence generally are subject to the two year statute
of limitations in § 52-584.
   This brings us to § 52-577d, a specialized statute of
limitations that creates an extended limitation period
for personal injury claims arising from sexual miscon-
duct involving victims under the age of majority. Cf.
footnote 2 of this opinion. Specifically, § 52-577d pro-
vides: ‘‘Notwithstanding the provisions of section 52-
577, no action to recover damages for personal injury to
a minor, including emotional distress, caused by sexual
abuse, sexual exploitation or sexual assault may be
brought by such person later than thirty years from
the date such person attains the age of majority.’’ The
question in the present case is whether this statutory
exception encompasses negligence claims that do not
arise out of harm caused by the intentional sexual
abuse, sexual exploitation or sexual assault of a minor.
   Although we have never previously addressed this
precise question, we do not write on an altogether clean
slate with regard to the application of § 52-577d to
claims of negligence. In Boy Scouts of America Corp.,
we considered whether the extended limitation period
in § 52-577d applied to a negligence claim brought in
2012 by a former troop member who alleged that the
Boy Scouts organization had failed to take adequate
precautions to prevent an adult troop leader from sexu-
ally abusing the plaintiff in the 1970s, when the plaintiff
was a minor. Doe v. Boy Scouts of America Corp., supra,
323 Conn. 308–309, 311. The defendant contended that
the negligence claim was time barred because § 52-577d
‘‘applies only to intentional torts, i.e., to claims against
the perpetrator of a sexual assault on a minor, while
§ 52-584 continues to apply to claims against parties whose
negligent conduct is alleged to have caused injury to
the plaintiff when he was a minor.’’ (Emphasis in origi-
nal.) Id., 331. We rejected that claim and concluded that
the legislature intended the extended limitation period
to encompass negligence claims against parties whose
carelessness enables an intentional wrongdoer to per-
petrate the sexual abuse, exploitation or assault of a
minor. Id., 333–40.
   The plaintiffs in the present case argue that our hold-
ing in Boy Scouts of America Corp. is dispositive of
their claims and requires reversal. Their logic is a model
of simplicity: their claims are not time barred because
they sound in negligence, and Boy Scouts of America
Corp. held that negligence claims fall within the scope
of § 52-577d. The superficial appeal of this argument
disappears, however, when we focus on an essential
distinction between the cases. The issue in Boy Scouts
of America Corp. was whether the extended statute of
limitations in § 52-577d applied to claims of negligence
against third parties arising out of an underlying act
of intentional sexual misconduct, namely, the troop
leader’s sexual abuse of the minor plaintiff. Id., 331.
Indeed, the causal nexus connecting the allegations of
negligence to injuries resulting from an originating act
of intentional misconduct was the pivotal point in our
reasoning. We held that the reach of the statute was
determined by reference to its purpose in ‘‘providing a
recovery for a particular type of injury, namely, ‘per-
sonal injury to a minor, including emotional distress,
caused by sexual abuse, sexual exploitation or sexual
assault . . . .’ ’’ (Emphasis altered.) Id., 334. This point
highlights what distinguishes the issue decided in Boy
Scouts of America Corp. from the legal claim made by
the plaintiffs in the present case because the plaintiffs
in this case have asserted negligence claims involving
injuries that do not result from intentional sexual mis-
conduct.
   The statutory language, although ambiguous,10 goes
a long way toward answering the question presented
in this case. As we just noted, the statute applies only
to an ‘‘action to recover damages for personal injury to
a minor, including emotional distress, caused by sexual
abuse, sexual exploitation or sexual assault . . . .’’
(Emphasis added.) General Statutes § 52-577d. The sine
qua non for application of the statute is the requirement
of harm caused by an originating act of sexual abuse,
exploitation or assault. The operative terms employed
by the legislature to identify the required cause of the
injuries—sexual abuse, sexual exploitation and sexual
assault—are normally associated with intentional and
deliberate wrongdoing; we do not commonly consider
sexual abuse, exploitation or assault to be the result
of mere accident or carelessness.11 Indeed, a person
engaging in such conduct almost invariably will seek
to achieve his purposes using force, threats, trickery,
coercion, deceit, or other wrongful means bespeaking
active malfeasance. Dictionary definitions12 and legal
treatises13 uniformly define sexual abuse, exploitation
and assault to mean intentional, usually criminal, con-
duct. Case law from Connecticut and elsewhere arising
in a wide variety of civil law contexts likewise reflects
a strong tendency to treat these acts as wilful and inten-
tional. See, e.g., Henderson v. Woolley, 230 Conn. 472,
482, 644 A.2d 1303 (1994) (holding that parental immu-
nity doctrine does not bar personal injury claims
brought by child against her parent alleging sexual
abuse, exploitation and assault because doctrine was
not intended to extend to intentional misconduct);
United Services Automobile Assn. v. Marburg, 46 Conn.
App. 99, 102, 104, 111, 698 A.2d 914 (1997) (affirming
judgment declaring that insurer had no duty to indem-
nify insured for damages arising from sexual abuse of
minor because coverage was excluded for ‘‘expected
or intended’’ injuries, and noting that ‘‘[m]any cases
from other jurisdictions have held, under a doctrine of
presumption of intent, that acts of sexual molestation
of minors are so heinous that intent to cause harm is
presumed as a matter of law’’ (internal quotation marks
omitted)); Paneson v. Zubillaga, 753 So. 2d 127, 129
(Fla. App.) (addressing doctor’s unlawful and unpermit-
ted sexual touching of patient as intentional tort),
review denied, 773 So. 2d 59 (Fla. 2000); Heacock v.
Cook, 60 So. 3d 624, 628 (La. App. 2010) (sexual exploita-
tion of patient is intentional tort); Fearing v. Bucher,
328 Or. 367, 373, 977 P.2d 1163 (1999) (treating sexual
assault as intentional tort for purposes of application
of doctrine of respondeat superior); South Carolina
Medical Malpractice Liability Ins. Joint Underwriting
Assn. v. Ferry, 291 S.C. 460, 464, 354 S.E.2d 378 (1987)
(dentist’s professional liability coverage did not apply
to claim for sexual assault, which is intentional tort);
Graves v. North Eastern Services, Inc., 345 P.3d 619,
629 (Utah 2015) (treating sexual assault as intentional
tort for purposes of determining whether apportion-
ment rules apply); Horace Mann Ins. Co. v. Leeber, 180
W. Va. 375, 378–81, 376 S.E.2d 581 (1988) (treating claim
of ‘‘sexual misconduct’’ as allegation of intentional tort
and recognizing split of authority as to duty to defend
and to provide coverage to insured for damages alleg-
edly caused by sexual misconduct when policy excludes
coverage for ‘‘intentional injury’’); J. K. v. Peters, 337
Wis. 2d 504, 513, 808 N.W.2d 141 (App. 2011) (character-
izing sexual assault and abuse of child as intentional
torts).
   A careful review of the legislative history confirms
the view that the extended statute of limitations in § 52-
577d was intended to require an originating act of inten-
tional sexual abuse, exploitation or assault. Section 52-
577d originally was enacted as part of No. 86-401 of
the 1986 Public Acts (P.A. 86-401), An Act Concerning
Victims Rights. As its title suggests, P.A. 86-401 focused
on the rights of crime victims. See 29 S. Proc., Pt. 11,
1986 Sess., p. 3781, remarks of Senator Richard B. John-
ston. In addition to extending the statute of limitations
for actions seeking damages for injuries caused by sex-
ual abuse, exploitation or assault of a minor;14 see P.A.
86-401, § 6; the act implemented changes to the Office
of Victim Services and gave victims the right to be
notified of scheduled plea agreements and to present
statements to the court prior to the court’s acceptance
of the pleas resulting from those agreements. See P.A.
86-401, § 2. The act also required the Criminal Injuries
Compensation Board to provide victims with a list of
their rights, as well as available assistance programs.
See P.A. 86-401, § 1. No predicate criminal prosecution
or conviction is required to qualify a claim for the
extended limitation period provided by § 52-577d,15 but
the overriding purpose of the statute plainly was to
enable crime victims additional time to bring civil
actions for physical and emotional injuries arising from
brutal, predatory sexual crimes perpetrated against
them when they were children.
    In examining whether § 52-577d was intended to
reach injuries caused without any originating act of
intentional sexual abuse, exploitation or assault, we
consider it significant that the extension of the statute
of limitations for civil actions was part of a legislative
initiative designed to address the rights of crime vic-
tims. The particular references contained in the legisla-
tive history to horrific criminal acts indicate that the
legislature’s focus was on harm resulting from inten-
tional sexual misconduct. Representative Richard D.
Tulisano, one of the proponents of the bill, stated that
the extended limitation period would apply in civil cases
‘‘in which a minor who has been victimized by sexual
assault could bring an action against the offender
. . . .’’ 29 H.R. Proc., Pt. 12, 1986 Sess., p. 4388. In
response to those who opposed the extension of the
statute of limitations, Representative Tulisano reminded
those present: ‘‘We’re talking about young individuals
who are raped, who are sexually exploited, who are
sexually assaulted.’’ 29 H.R. Proc., Pt. 17, 1986 Sess., p.
6335. The remarks of other legislators reflected a similar
understanding. Representative Naomi K. Cohen, who
spoke in favor of the extension, recalled one of her
constituents ‘‘who was raped in her home, as a [sixteen]
year old, not by a relative but by someone else. Her
parents and her sister were tied up in other rooms and
had the opportunity to listen to the act. Without this
amendment, the statute of limitations on her rights to
file suit would have expired before she and her family,
after a number of years of psychological counseling
and psychiatric therapy were able to deal with this
problem.’’ Id., p. 6341. Representative John J. Woodcock
III remarked that the bill would give ‘‘people who have
been brutally victimized . . . a right and a remedy
. . . .’’ (Emphasis added.) Id., p. 6340. We have not
found any references to negligent sexual misconduct
in the legislative history.
   The legislative history contains additional evidence
that the legislation was aimed at intentional rather than
negligent sexual misconduct. The issue of liability insur-
ance coverage was raised several times, with some leg-
islators expressing concern that the extended limitation
period might cause the insurance rates of some busi-
nesses, including daycare providers, to rise. See, e.g.,
id., pp. 6330–31, 6337–38, remarks of Representative
William L. Wollenberg. Representative Woodcock
addressed those concerns: ‘‘I have never seen an insur-
ance policy that covers behavior for sexual abuse, sex-
ual exploitation or sexual assault. These are [wilful],
[wanton] and reckless acts. This type of behavior is
never defended by the insurance company. It does not
fall within the coverage parameters of insurance.’’ Id.,
p. 6339. Representative Michael D. Rybak also raised the
prospect that passage of the bill might cause insurance
companies to alter language in insurance policies to
preclude coverage for sexual abuse, exploitation or
assault. Id., p. 6356. Representative Tulisano responded
that the very nature of the conduct at issue ruled out
insurance coverage. ‘‘[T]his is [wilful] and [wanton]. It’s
an intentional act that we’re talking about here under
this particular proposal. So the individual would in
fact be responsible personally.’’ (Emphasis added.) Id.,
p. 6357. This aspect of the legislative history reinforces
the view that the statute was intended to address causes
of action for personal injuries arising from intentional
sexual misconduct. The legislature was aware that
insurers do not provide coverage for intentional torts,
including sexual abuse, exploitation and assault, and
discussed extensively the problems that victims would
likely encounter in the event that the perpetrator lacked
sufficient assets to support a recovery.16
   The legislative history surrounding the passage of
P.A. 86-401 demonstrates that the legislature intended
to provide an extended limitation period so that victims
could hold wrongdoers accountable and, when possi-
ble, recover money damages for personal injuries aris-
ing from intentional acts of sexual abuse, exploitation
or assault. Although the legislature exhibited an inten-
tion to encompass, within the scope of the statute,
negligence claims against third-party defendants whose
carelessness amounted to a breach of a duty to protect
a minor against harm arising from sexual misconduct,
there is no indication anywhere in the legislative history
that the extended limitation period was intended to
apply in the absence of an act of intentional sexual
abuse, exploitation or assault. This legislative history
supports our conclusion that the extended limitation
period set forth in § 52-577d does not apply to the plain-
tiffs’ claims for injuries arising from medical negligence
and negligent infliction of emotional distress, unaccom-
panied by an originating act of intentional misconduct.
The negligence claims asserted by the plaintiffs are
governed by the limitation period set forth in § 52-584.
   The judgments are affirmed.
   In this opinion the other justices concurred.
   * The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** December 15, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The plaintiffs appealed from the judgments of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     We note that the legislature has recently amended § 52-577d. See Public
Acts 2019, P.A. 19-16, § 13 (replacing ‘‘minor’’ with ‘‘person under twenty-
one years of age’’ and ‘‘age of majority’’ with ‘‘age of twenty-one’’). Herein-
after, unless otherwise indicated, all references to § 52-577d are to the 2019
revision of the statute.
   3
     The plaintiffs in these six consolidated cases are seven individuals who
were pediatric patients of the original defendant, Robert Rackliffe; see foot-
note 4 of this opinion; when they were minor children.
   4
     On November 29, 2016, following Rackliffe’s death, the trial court granted
the motion to substitute William J. Forbes, the executor of Rackliffe’s estate,
as the defendant. Prior to the substitution, the trial court had granted partial
summary judgment, as to the negligence claims, in favor of Rackliffe in
John Doe #2 v. Rackliffe, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S (December 14, 2015). After the substitution,
the court rendered judgments in favor of Forbes in John Doe #2, as well
as in the remaining five cases. For ease of reference, we refer in this opinion
to Rackliffe and Forbes collectively as the defendant.
   5
     The counts contained in each of the complaints are as follows. The two
plaintiffs in James Doe v. Rackliffe, Superior Court, judicial district of New
Britain, Docket No. CV-XX-XXXXXXX-S (September 28, 2018), and the plaintiff
in John Doe #3 v. Rackliffe, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S (September 28, 2018), each alleged intentional
sexual assault and medical negligence. In John Doe #2 v. Rackliffe, Superior
Court, judicial district of New Britain, Docket No. CV-XX-XXXXXXX-S (Septem-
ber 28, 2018), Jane Doe v. Rackliffe, Superior Court, judicial district of New
Britain, Docket No. CV-XX-XXXXXXX-S (September 28, 2018), Jane Doe #2 v.
Rackliffe, Superior Court, judicial district of New Britain, Docket No. CV-
XX-XXXXXXX-S (September 28, 2018), and Jane Doe #3 v. Rackliffe, Superior
Court, judicial district of New Britain, Docket No. CV-XX-XXXXXXX-S (Septem-
ber 28, 2018), the plaintiffs each alleged intentional sexual assault, intentional
infliction of emotional distress, medical negligence and negligent infliction
of emotional distress.
   6
     In James Doe v. Rackliffe, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S (September 28, 2018), the defendant filed a
motion for summary judgment as to the second and fourth counts, respec-
tively alleging medical negligence with respect to each of the two plaintiffs.
In John Doe #2 v. Rackliffe, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S (September 28, 2018), the defendant filed a
motion for summary judgment as to the third and fourth counts, respectively
alleging negligence and negligent infliction of emotional distress. In John
Doe #3 v. Rackliffe, Superior Court, judicial district of New Britain, Docket
No. CV-XX-XXXXXXX-S (September 28, 2018), the defendant incorrectly named
counts three and four of the plaintiff’s complaint in the motion for summary
judgment, but the trial court treated the defendant’s motion as seeking
summary judgment as to count two, which alleged medical negligence. In
Jane Doe v. Rackliffe, Superior Court, judicial district of New Britain, Docket
No. CV-XX-XXXXXXX-S (September 28, 2018), Jane Doe #2 v. Rackliffe, Superior
Court, judicial district of New Britain, Docket No. CV-XX-XXXXXXX-S (Septem-
ber 28, 2018), and Jane Doe #3 v. Rackliffe, Superior Court, judicial district
of New Britain, Docket No. CV-XX-XXXXXXX-S (September 28, 2018), the defen-
dant sought summary judgment as to counts three and four, which in all
three complaints respectively alleged medical negligence and negligent
infliction of emotional distress.
   7
     The court issued the three memoranda of decision over the course of
two years. Although there are minor differences in the three decisions, the
court’s analysis in all three decisions is consistent. For ease of discussion,
we set forth a composite summary of the reasoning in those decisions.
   8
     Fichera v. Mine Hill Corp., 207 Conn. 204, 212, 541 A.2d 472 (1988).
   9
     Section 52-577d, the statute at issue in the present case, is an example
of such a specialized statute of limitations. Other examples include the
statutes governing actions for defamation; see General Statutes § 52-597
(‘‘[n]o action for libel or slander shall be brought but within two years from
the date of the act complained of’’); and for product liability. See General
Statutes § 52-577a (establishing three year statute of limitations and ten year
statute of repose for claims within scope of Connecticut Product Liability
Act).
    10
       See Doe v. Boy Scouts of America Corp., supra, 323 Conn. 333 (‘‘we
conclude that the reference to § 52-577 in § 52-577d does not compel the
interpretation urged by the defendant but, instead, merely creates ambiguity
as to whether the legislature intended § 52-577d to apply to claims that
would otherwise be subject to § 52-584’’).
    11
       We note that the sole issue presented is one of statutory construction,
i.e., whether the legislature intended § 52-577d to encompass negligence
claims for personal injuries that do not result from intentional sexual miscon-
duct. We do not address whether Connecticut recognizes the tort of negligent
sexual abuse, exploitation or assault, but only whether the plaintiffs’ medical
negligence claims are subject to the extended statute of limitations provided
in § 52-577d.
    12
       For definitions of ‘‘sexual assault’’ and ‘‘assault,’’ see, for example,
Black’s Law Dictionary (11th Ed. 2019) pp. 141–42 (defining ‘‘assault’’ as
‘‘[t]he threat or use of force on another that causes that person to have a
reasonable apprehension of imminent harmful or offensive contact’’ and
‘‘sexual assault’’ as including ‘‘[o]ffensive sexual contact’’ and ‘‘[s]exual
intercourse with another person who does not consent’’), Merriam-Webster
Online Dictionary, available at http://www.merriam-webster.com/dictionary/
sexual%20assault (last visited December 11, 2020) (defining ‘‘sexual assault’’
as ‘‘illegal sexual contact that usually involves force upon a person without
consent or is inflicted upon a person who is incapable of giving consent’’),
1 Oxford English Dictionary (2d Ed. 1998) p. 701 (defining ‘‘assault’’ as ‘‘[a]n
onset or rush upon any one with hostile intent’’), Random House Dictionary
of the English Language (2d Ed. 1987) p. 124 (defining ‘‘assault’’ as ‘‘a sudden,
violent attack; onslaught . . . rape’’), Webster’s Third New International
Dictionary (2002) p. 130 (including ‘‘rape’’ as one synonym of ‘‘assault’’),
and American Heritage College Dictionary (4th Ed. 2007) p. 85 (same).
    For definitions of ‘‘sexual abuse,’’ see, for example, Black’s Law Dictionary
(11th Ed. 2019) p. 1652 (defining ‘‘sexual abuse’’ as ‘‘rape’’), and Merriam-
Webster Online Dictionary, available at http://www.merriam-webster.com/
legal/sexual%20abuse (last visited December 11, 2020) (defining ‘‘sexual
abuse’’ as ‘‘the infliction of sexual contact upon a person by forcible compul-
sion’’).
    Black’s Law Dictionary defines ‘‘sexual exploitation’’ as ‘‘[t]he use of a
person, [especially] a child, in prostitution, pornography, or other sexually
manipulative activity.’’ Black’s Law Dictionary (11th Ed. 2019) p. 1652.
    13
       For definitions of assault, see, for example, 6 Am. Jur. 2d 8–9, Assault
and Battery § 1 (2008) (‘‘An assault is a demonstration of an unlawful intent
by one person to inflict immediate injury or offensive contact on the person
of another then present. It is frequently defined as an intentional attempt
by a person, by force or violence, to do an injury to the person of another,
or as any attempt to commit a battery, or any threatening gesture, showing
in itself or by words accompanying it, an immediate intention coupled with
a present ability to commit a battery.’’ (Footnote omitted.)), 6 Am. Jur. 2d,
supra, § 15, p. 19 (‘‘[e]ven when a statutory definition of assault or assault and
battery does not contain the word ‘intent’ or ‘intentional,’ the requirement
of intent to inflict an injury has frequently been established as an essential
element of the crime by judicial construction’’), and 1 F. Harper et al.,
Harper, James and Gray on Torts (3d Ed. 2006) § 3.4, p. 320 (defining
‘‘assault’’ as ‘‘an act intended to cause a battery upon another person, or to
put another person in apprehension of an immediate battery (a bodily con-
tact, either harmful or offensive), and that succeeds in causing an apprehen-
sion of such battery in the other or a third person’’ (footnote omitted)).
    For a definition of ‘‘sexual abuse,’’ see, e.g., 6 Am. Jur. 2d, supra, § 8, p.
14 (‘‘[a]n act of sexual abuse is a battery’’).
    14
       As subsequently amended in a technical amendment by No. 86-403,
§ 104, of the 1986 Public Acts, § 6 of P.A. 86-401 provided: ‘‘Notwithstanding
the provisions of section 52-577 of the general statutes, no action to recover
damages for personal injury to a minor, including emotional distress, caused
by sexual abuse, sexual exploitation or sexual assault may be brought by
such person no later than two years from the date such person attains the
age of majority, except that no such action may be brought more than seven
years from the date of the act complained of.’’
   15
      The legislature was aware that not all sexual misconduct resulted in
criminal convictions, and the relevant statutory scheme was amended in
2002 to abolish altogether the statute of limitations for personal injury
actions brought by the victim of first degree or aggravated first degree
sexual assault. See Public Acts 2002, No. 02-138, § 3 (P.A. 02-138), codified
at General Statutes § 52-577e (‘‘[n]otwithstanding the provisions of sections
52-577 and 52-577d, an action to recover damages for personal injury caused
by sexual assault may be brought at any time after the date of the act
complained of if the party legally at fault for such injury has been convicted
of a violation of section 53a-70 or 53a-70a’’). This statutory refinement does
not, however, support the plaintiffs’ argument in the present case. The
distinction between §§ 52-577d and 52-577e is that the latter addresses sexual
misconduct that results in a criminal conviction, whereas the former con-
cerns all other sexual misconduct. There is no reason to believe that the
passage of P.A. 02-138 signaled an intention to include within the scope of
§ 52-577e the injurious consequences of noncriminal sexual misconduct.
   16
      Lawmakers were aware that, in some instances, victims relying on the
extended limitation period may obtain little or even no monetary relief. See
29 H.R. Proc., Pt. 17, 1986 Sess., pp. 6336–37, 6345–46. Proponents of the
legislation emphasized, however, that the benefit afforded to victims goes
beyond the ability to recover money damages. An important purpose of the
extension of the limitation period is to afford victims the satisfaction of
holding the intentional wrongdoer legally responsible, thus enabling victims
to move forward with their lives. See id. Accordingly, we disagree with the
plaintiffs that our construction of § 52-577d runs contrary to the public
policy underlying our tort system of shifting loss from victims to wrongdoers.
Compensating victims financially undoubtedly counts among the primary
purposes of our tort law. See, e.g., Doe v. Cochran, 332 Conn. 325, 363, 210
A.3d 469 (2019). And, as the legislators made clear in the floor debate of
P.A. 86-401, the overarching purpose of the statute is to make victims whole,
a process that will include monetary recovery, if possible. But this logic
does not require us to conclude here that the legislature intended the statute
to apply to injuries caused by purely negligent sexual misconduct. To the
contrary, the legislature recognized that financial compensation may not
occur in every case involving the sexual abuse, exploitation or assault of
a minor.